On writ of error we review judgment of conviction of the abominable and detestable crime against nature.
No good purpose can be served by the Court preparing and promulgating an opinion in this case.
While the only direct evidence of the commission of the crime is the testimony of the sixteen-year-old boy with whom the act was committed, that testimony is convincing and there is corroborating evidence.
While we do not approve the manner in which the trial court instructed the jury as to the applicable law of the case, the record does not show that the jury was not clearly advised in this regard.
On consideration of the entire record, no reversible error *Page 588 
is made to appear and, therefore, the judgment should be affirmed.
So ordered.
TERRELL, C. J, WHITFIELD, BUFORD and CHAPMAN, J. J., concur.
THOMAS, J., agrees to conclusion.
Justice BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.